EXHIBIT 10.7 

 

AGREEMENT

 

This Agreement (this “Agreement”), is dated as of April 3, 2017, and is entered
into by and between GEE Group, Inc., an Illinois corporation (“GEE”), and
Thrivent Financial for Lutherans, a a Wisconsin corporation, organized as a
fraternal benefits society (“Thrivent”).

 

RECITALS

 

A. WHEREAS, GEE has entered into that certain Agreement and Plan of Merger,
dated as of March 31, 2017 (the “Merger Agreement”), with GEE, GEE Group
Portfolio Inc., a Delaware corporation and wholly-owned subsidiary of GEE (the
“Merger Subsidiary”), SNI Holdco Inc., a Delaware corporation (“SNI Holdco”),
Smith Holdings, LLC, a Delaware limited liability company, Thrivent, and Madison
Capital Funding, LLC, a Delaware limited liability company (“Madison”) and
Ronald R. Smith, who has agreed to serve as the representative of the SNIH
Stockholders (“Mr. Smith” or “Stockholders’ Representative”; and collectively
with Smith Holdings, LLC, Thrivent and Madison, the “Principal Stockholders”),
pursuant to which SNI Holdco will merge with and into Merger Subsidiary (the
“Merger”);

 

B. WHEREAS, Thrivent is a shareholder of SNI Holdco and in connection with the
Merger, shall receive consideration for the sale of its SNI Holdco shares in the
form of (i) a convertible subordinated promissory note; (ii) shares of series B
convertible preferred stock (the “Preferred Stock”); and (iii) cash, pursuant to
the terms of the Merger Agreement;

 

C. WHEREAS, GEE and Thrivent have agreed that Thrivent shall have certain
limitations on its ability to convert the Preferred Stock, which limitations
shall be set forth in this Agreement;

 

D Capitalized terms used, but not otherwise defined herein, shall have their
respective meanings as set forth in the Merger Agreement;

 

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows

 

The parties accordingly agree as follows:

 

1. Pursuant to the terms of the Merger Agreement, Thrivent shall receive the
Merger Consideration, which includes, without limitation 609,990 shares of
Preferred Stock, the terms and conditions of which are set forth in the
Statement of Resolution.

 

2. Notwithstanding anything to the contrary set forth in the Statement of
Resolution, Thrivent shall not have the right to convert all or any portion of
the outstanding Preferred Stock held by Thrivent into shares of common stock of
GEE (the “Common Stock”), to the extent that after giving effect to such
conversion as set forth in a written election to GEE to convert the Preferred
Stock (the “Conversion Notice”), Thrivent (together with Thrivent’s Affiliates,
and any other person or entity acting as a group together with Thrivent or any
of Thrivent’s Affiliates), would beneficially own Common Stock in excess of
4.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon conversion
of Thrivent’s Preferred Stock (the “Beneficial Ownership Limitation”).
Beneficial Ownership shall be calculated in accordance with Section 13(d) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”). and
Thrivent is solely responsible for any schedules required to be filed in
accordance therewith. The process and procedure for converting the Preferred
Stock into shares of Common Stock, and for Thrivent to determine the total
number of shares of Common Stock outstanding at the time of such conversion, is
as set forth in the Statement of Resolution.

 

  1

   



 

3. The Beneficial Ownership Limitation may be waived by Thrivent, upon not less
than 61 days’ prior notice to GEE that Thrivent would like to waive the
Beneficial Ownership Limitation with regard to any or all shares of Common Stock
issuable upon conversion of the Preferred Stock (the “Waiver Notice”). As a
result of such Waiver Notice, this Agreement shall be of no force or effect
solely with regard to those shares of Common Stock referenced in the Waiver
Notice..

 

4. To the extent that the Beneficial Ownership Limitation applies, the
determination as to whether the Preferred Stock can be converted (in relation to
other securities owned by Thrivent together with any Affiliates) and which
portion of the Preferred Stock is convertible, shall be in the sole
determination of Thrivent, and the submission of a Conversion Notice to GEE
shall be deemed to be Thrivent’s sole determination as to whether, and what
portion of the Preferred Stock is convertible in each case subject to the
Beneficial Ownership Limitation. GEE shall have no obligation to verify or
confirm the accuracy of such determination.

 

5. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware, applicable to agreements made and entirely to be
performed in such State, without regard to conflicts of law principles.

 

6. This Agreement expresses the entire understanding with respect to the subject
matter hereof. Any term of this Agreement may be amended and observance of any
term of this Agreement may be waived only with the written consent of the
parties hereto. Waiver of any term or condition of this Agreement by any party
shall not be construed as a waiver of any subsequent breach or failure of the
same term or condition or waiver of any other term or condition of this
Agreement.

 

7. This Agreement may be executed in separate counterparts each of which will be
an original and all of which taken together will constitute one and the same
agreement, and may be executed using facsimiles of signatures, and a facsimile
of a signature shall be deemed to be the same, and equally enforceable, as an
original of such signature.

 



  2

   



 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of and on the date first above written.

 

 



 

GEE GROUP INC.

        By:

/s/ Derek Dewan

 

Name:

Derek Dewan     Title: Chief Executive Officer          

 

 

 

 

 

THRIVENT FINANCIAL FOR LUTHERANS

 

 

 

 

 

 

By:

/s/ Geoff Huber

 

 

Name:

Geoff Huber

 

 

Title:

Senior Managing Director

 



 

 



 

3

 

